Citation Nr: 1038127	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-17 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from January 24, 1978, to March 
1, 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for schizophrenia.  The Veteran disagreed and 
perfected an appeal.

In a February 2006 decision, the Board reopened the Veteran's 
claim and remanded the claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board ordered 
VBA to request that the Veteran provide information regarding the 
treatment of his psychiatric disorder.  The Board noted the 
Veteran stated in the January 2005 notice of disagreement that he 
had been treated at VA facilities in Chillicothe and Columbus, 
Ohio, within two months of his discharge from active duty for 
complaints of a psychiatric disorder.  Accordingly the Board 
directed VBA to obtain VA treatment records from those facilities 
from March 1978 to the present.  The Board further directed VBA 
that if such records are not obtained, the Veteran should be 
notified "of the records that were not obtained, explain the 
efforts to obtain them, and describe further action to be 
taken."  The record does not indicate that VBA obtained any 
records of treatment from VA facilities in Chillicothe and 
Columbus, and did not notify the Veteran regarding the outcome of 
any search for such records.  

The Board also directed the Veteran to be provided with a VA 
psychiatric examination for the provision of an opinion whether 
it is at least as likely as not that any current psychiatric 
condition manifested by the Veteran is related to his active duty 
military service.  The record contains the report of a VA 
examiner who provided an opinion dated May 2009.  

The May 2009 VA examiner's often rambling narrative includes 
statements that are not supported by a review of the evidence.  
For example, the examiner stated that he saw in the Veteran's VA 
claims folder that the Veteran was "treated for nerves while he 
was in the military, so he may have been discharged from the 
military because of psychiatric problems or a psychiatric 
breakdown."  

The Veteran's VA claims folder includes the Veteran's very 
limited service treatment records that clearly state the Veteran 
was discharged for a mitral valve prolapse that was detected 
after a February 8, 1978, physical examination.  The examining 
medical officer noted that the Veteran had been in the Army for 
two weeks with complaints of increasing pain, and that with the 
mitral valve prolapse condition, the Veteran did not meet medical 
fitness standards.  The record also includes the Veteran's 
February 9, 1978, report of medical history filled out by the 
Veteran that indicates a "no" response to the question of 
whether the Veteran "had nervous trouble of any sort," and a 
"no" response to the question whether the Veteran "had ever 
been treated for a mental condition."  There is nothing in the 
record that indicates the Veteran had been treated for nerves or 
a nervous condition during his approximate 38 days of active 
duty.  The Board also notes that the examiner "denied" the 
Veteran's claim for service connection; such a decision is not 
the province of a medical examiner.  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. 
§ 5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  Given the rambling and imprecise nature of 
the examination report, the lack of a medical opinion expressed 
in the requested language, and the evolving conclusions reached 
by the examiner, the Board finds that the examination does not 
meet what was required by the February 2006 remand order.

For those reasons, the Board finds that VBA did not comply with 
the February 2006 remand order and that under the holding of 
Stegall, remand is warranted.

 Accordingly, the case is REMANDED for the following action:

1.  VBA shall attempt to locate and obtain 
records pertaining to the Veteran's 
psychiatric disorder from VA facilities in 
Chillicothe and Columbus, Ohio, dating from 
about March 1978, and comply with the 
provisions of 38 U.S.C.A. § 3.159(c)(2) and 
(e) (2009) regarding notification of the 
inability to obtain federally held records.  
Any records obtained and all steps taken 
shall be documented and associated with the 
Veteran's VA claims folder.



2.  Following completion of the foregoing, 
VBA shall provide the Veteran with a 
psychiatric examination by a qualified 
physician or psychologist.  The examiner 
shall review the Veteran's VA claims folder, 
including this decision, prior to examining 
the Veteran.  The examiner shall render a 
diagnosis supported by the clinical evidence, 
and shall provide an opinion whether it is at 
least as likely as not that any currently 
manifested psychiatric disorder was incurred 
during or aggravated by the Veteran's active 
duty service.  If the examiner is unable to 
provide such an opinion without resort to 
mere speculation, the examiner shall state 
the reasons why that is the case.  The 
examiner's coherent and concise written 
examination report shall be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's claim 
for entitlement to service connection for a 
psychiatric disorder.  If the benefit sought 
on appeal remains denied, VBA should provide 
the Veteran with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


